DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to claims 1-16 are withdrawn based on Applicant’s amendments to these claims.  The 35 U.S.C. 112(b) rejections of claims 1-18 are withdrawn based on Applicant’s amendments to claims 1, 2, 6-8, 11 and 14.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with David Leason (Attorney Reg. No. 36195) on 01/26/2021 with follow up confirmation on 01/29/2021. 
The application has been amended as follows:
(Currently Amended) A method for obtaining an Intelligent Electronic Device ("IED") process bus communication network switch filtering rule configuration file, for a process bus communication network comprising switches and having a topology for connecting IEDs, wherein said IEDs comprise publisher IEDs and subscriber IEDs, wherein said switches include one or more switch output ports[[,]] from a substation specification according to [[the]] an IEC 61850 standard, comprising the steps of: 

generating destination MAC addresses; 
simulating the process bus communication network using said substation traffic demand flow files and the process bus communication network topology, said topology comprising said process bus communication network switches, communication links of the process bus communication network switches and communication links of the IEDs; 
calculating a shortest path between each publisher IED and each subscriber IED; and 
calculating a switch multicast filtering rule file, for each switch output port, comprising a multicast MAC address filter rule that allows the calculated shortest paths.

2. 	(Previously Presented) The method of claim 1, wherein simulating the process bus communication network further comprises simulating a bandwidth utilization and traffic profile in each communication link of the process bus communication network switches and of the IEDs to the process bus communication network, further comprising a step of calculating one or more traffic policing rules for each switch output port, in particular said one or more traffic policing rules comprising a priority reclassification policing rule and/or a packet drop out policing rule.

3. 	(Previously Presented) The method of claim 1, further comprising translating the switch multicast filtering rule file into a file format acceptable by each process bus network switch.



5. 	(Previously Presented) The method of claim 1, wherein the control function library comprises protection, automation and control functions.

6. 	(Currently Amended) The method of claim 1, wherein the control function and substation bay library files comprise templates of standardized primary equipment names, PAC functions, logical nodes, each according to the IEC 61850 standard, virtual IED and corresponding critical traffic profiles publish and subscribe demands.

7. 	(Previously Presented) The method of claim 6, wherein calculating a Substation Specification Description file comprises instantiating substation bays, instantiating substation IEDs, instantiating substation PAC functions and instantiating substation critical traffic profiles, wherein said substation bays, said substation IEDs, said substation PAC functions and said substation critical traffic profiles are defined according to the IEC 61850 standard, wherein said instantiating processes comprises specifying, for said substation topology file, all the PAC functions and corresponding IEDs that are required per substation bay according to said templates.

8. 	(Currently Amended) The method of claim 7, wherein generating destination MAC addresses comprises the steps of: 
	using said substation topology file, said instantiated substation bays, and said instantiated substation IEDs; 
	instantiating GOOSE and Sampled Values traffic, for GOOSE and Sampled Values traffic as defined according to the IEC 61850 standard;

	providing an available MAC address, for each calculated traffic destination, within a MAC address group corresponding to a Traffic Flow as defined according to the IEC 61850 standard.

9. 	(Previously Presented) The method of claim 1, wherein any one file of said files is a CSV file or any file combination of said files are CSV files.

10. 	(Previously Presented) The method of claim 1, wherein any one file of said files is a XML file or any file combination of said files comprises XML files.

11. 	(Previously Presented) The method of claim 1, wherein the GOOSE message profile subscription file comprises GOOSE publisher/subscriber pair and corresponding traffic parameters, comprising for each record of said file, as defined according to the IEC 61850 standard: 
	an id of a published GOOSE profile; 
	a name of the subscriber IED; 
	a type of GOOSE message; 
	a destination MAC address; 
	a VLAN Id; 
	a VLAN Priority; and 
	a T0 heartbeat interval.


	an id of a published Sampled Values profile; 
	a name of the subscriber IED; 
	a type of Sampled Values message; 
	a destination MAC address; 
	a VLAN Id; and 
	a VLAN Priority.

13. 	(Previously Presented) The method of claim 1, wherein the switch multicast filtering rule file comprises for each record of said file: 
	switch Id; 
	switch port number; and 
	multicast MAC address.

14. 	(Currently Amended) The method of claim 8, wherein the generating of destination MAC addresses comprises obtaining a MAC address attribution file, which comprises for each record of said file: 
	a multicast MAC address value; 
	a name of publishing IED; 
	a traffic profile, as defined according to the IEC 61850 standard, to which the multicast MAC address value belongs to; and 
	an id of a published GOOSE profile or of a Sampled Value profile.



16. 	(Previously Presented) The method of claim 15, further comprising the step of importing a MAC attribution file in a system configuration tool.

17. 	(Previously Presented) A system for configuring Intelligent Electronic Device, IED, process bus network switches from a substation specification according to the IEC 61850 standard, comprising a data processor and respective memory, said data processor being arranged to carry out the method of claim 1.

18. 	(Previously Presented) A non-transitory storage media including program instructions for implementing a system for configuring Intelligent Electronic Device, IED, process bus network switches from a substation specification according to the IEC 61850 standard, the program instructions including instructions executable to carry out the method of claim 1.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method, system and non-transitory storage media for obtaining an Intelligent Electronic Device ("IED") process bus communication network switch filtering rule configuration file.
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (see FIG. 1A and paragraphs [0046] – [0058] of the specification as originally filed) including “calculating, from a substation topology file, from a control function library file and a 
Independent claims 17 and 18, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-18 are allowed for these reasons and for the reasons recited by Applicant in the amendment filed on 01/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (US PG Pub 2017/0026291) – discloses routing of traffic in network through automatically generated and physically distinct communication paths;
Sivanthi et al., "Systematic real-time traffic segmentation in substation automation systems," 2013 IEEE 18th Conference on Emerging Technologies & Factory Automation (ETFA), 2013, pp. 1-4;
Zhang et al., "Modeling and Simulation of Data Flow for VLAN-Based Communication in Substations," in IEEE Systems Journal, vol. 11, no. 4, Dec. 2017, pp. 2467-2478;
Ferrari et al., "Advanced networks for distributed measurement in substation automation systems," 2013 IEEE International Workshop on Applied Measurements for Power Systems (AMPS), 2013, pp. 108-113; and
Leal et al., "Software defined power substations: An architecture for network communications and its control plane," 2016 8th IEEE Latin-American Conference on Communications (LATINCOM), Medellin, 2016, pp. 1-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413